* Headnotes 1. Arrest, 5 C.J., Section 31; Intoxicating Liquors, 33 C.J., Section 377; 2. Intoxicating Liquors, 33 C.J., Section 503 (Anno).
The appellant was tried and convicted of transporting intoxicating liquors on the highway in district No. 4 for the election of justices of the peace of Jones county, Miss., convicted, sentenced to pay a fine, and committed to jail for a term, from which judgment he appealed to the circuit court, where he was again tried and convicted, sentenced to pay a fine of five hundred dollars, and sentenced to thirty days in the county jail. The jail sentence and one hundred fifty dollars of the fine were suspended by the court during good behavior, on the payment of the balance of the fine and costs. From such judgment he appealed here. *Page 844 
It appears from the testimony that the sheriff of Jones county, with four deputies, having information that another car and another party were bringing liquor into the county in violation of law, went to a bridge near Ovett, Miss., and stopped their car, and stationed themselves at the end of the bridge in such manner that travelers in automobiles would have to slow down to pass their car. As each car approached, the sheriff, with a flash light, it being night, would flash his light to prevent them from running into his car, and so as to cause them to slow down. Several cars seem to have passed in this manner without being molested, other than to cause them to slow down, so that the drivers in the cars could be seen. The appellant and a near relative were driving the car in question, sitting on the front seat, with two kegs and a bottle of whisky on the rear seat. As they approached the bridge and were signaled, one person appears to have deserted the car and to have escaped. The deputies, or some one, asked the parties in the car what was in the kegs, and were told that it was whisky, whereupon the sheriff arrested the appellant and Roberts, and seized the whisky. It also appears that the car they were expecting was close behind the one involved here, and that said car also contained whisky. The appellant and Roberts were prosecuted before a justice of the peace, and Roberts pleaded guilty. It further appeared that the appellant admitted that he was present when the whisky was loaded into the car; that it was loaded into the car about nineteen miles this side of Mobile, Ala.; but he contended that he was a mere guest. It further appeared that Roberts stated, at the time he was arrested, that he picked appellant up and was barely acquainted with him. The evidence disclosed that Roberts and the appellant were related as uncle and nephew. They further stated that they lived in Covington county, Miss., and were going there when arrested.
It is contended by the appellant that they were entitled to an acquittal because the proof does not show that Williamson *Page 845 
had anything to do with the transportation or possession of the whisky, and also that the evidence as to the whisky seized and as to the sheriff and his deputies was inadmissible, because neither a warrant for a search or for arrest had been issued to the officer, and that the officers did not have probable cause to suspect that appellant and Roberts were transporting and possessing intoxicating liquors contrary to law. This contention cannot be sustained on this evidence, because before any arrest or search was made the occupants of the car were asked what was in the kegs, and voluntarily replied that it was whisky. The sheriff and his deputies were on a lawful mission, under the decision of this court in Moore v. State (Miss.), 103 So. 487. Under the facts detailed in this record, nothing was done to coerce either Williamson or Roberts into making any statement. They made the statement of their own accord and without compulsion, and before either an arrest or a search had been made. It was no violation of the law for the officers to ask the question, or to look at the kegs in the car seat.
It is contended that the venue was not sufficiently proven, but, when all of the facts in the record are taken together, we think the venue was fully proven. The judgment will therefore be affirmed.
Affirmed.